DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “more than one spring element” included in Claim 10 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Claim 2 recites the limitation "the sloping flanks" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 3, Claim 3 recites the limitation "the first sloping flanks" in Line 2 and “the second sloping flanks” in Lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Regarding Claims 5 & 12, Claims 5 & 12 recite the limitation "the toothing" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 6 & 13, Claims 6 & 13 recite the limitation “diametrically opposed blade receptacles or blades.” Blade receptacles or blades are already introduced in Claim 1. Therefore, there is improper antecedent basis for this limitation in the claim. It is unclear if Applicant intends to claim blade receptacles or blades in addition to the blade receptacles or blades already introduced in Claim 1.
Regarding Claims 7 & 14, Claims 7 & 14 recite “at least two torque-limiting arrangements . . . .” Two torque-limiting arrangements are already introduced in Claim 1. Therefore, there is improper antecedent basis for this limitation in the claim. It is unclear if Applicant intends to claim at least two torque-limiting arrangements in addition to the two torque-limiting arrangements already introduced in Claim 1.
Regarding Claims 7 & 14, Claims 7 & 14 recite the limitation “in particular” in Line 4. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claims 8 & 15, Claims 8 & 15 recite the limitation "the at least two torque-limiting arrangements" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 9, Claim 9 recites the limitation "the housing" in Lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 9, Claim 9 recites the limitation “in particular” in Line 3. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 10, Claim 10 recites “wherein two axes” in Line 3.  It is unclear what the Applicant is intending to claim with the limitation “wherein two axes.” Therefore, the scope of Claim 10 is indefinite.
Regarding Claim 11, Claim 11 recites “a pair of torque-limiting elements.” Two torque-limiting elements are already introduced in Claim 2. Therefore, there is improper antecedent basis for this limitation in the claim. It is unclear if Applicant intends to claim a pair of torque-limiting elements in addition to the two torque-limiting elements already introduced in Claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-9, and 11-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lin (US 5,782,146).

    PNG
    media_image1.png
    429
    738
    media_image1.png
    Greyscale
Regarding Claim 1, Lin discloses a screwing tool for transmitting a torque with a spring element (80) , which biases a first torque-limiting arrangement (60/70) and a second torque- limiting arrangement (40/50), characterized in that the first torque-limiting arrangement (60/70) limits a torque applied to a first blade receptacle or a first blade (94) with a first limit torque, and that the second torque-limiting arrangement (40/50) limits a torque applied to a second blade receptacle or blade (93) with a second limit torque. 






Regarding Claim 2, Lin discloses the screwing tool according to Claim 1, as previously discussed above, wherein the first (60/70) and/or the second torque-limiting arrangement (40/50) comprises two torque-limiting elements (40/50; 60/70) that have the sloping flanks (42/51; 61/73) of one resting upon the other respectively.  See Fig. 5.
Regarding Claim 4, Lin discloses the screwing tool according to Claim 1, as previously discussed above, wherein each of the torque-limiting arrangements (40/50; 60/70) each comprise a pair of torque-limiting elements (40/50; 60/70). See Fig. 5.
Regarding Claim 5, Lin discloses the screwing tool according to Claim 4, as previously discussed above, wherein the torque-limiting elements (40/50; 60/70) have a sleeve shape, wherein the end faces of the sleeves comprise a toothing (42/51; 61/73).
Regarding Claim 6, Lin discloses the screwing tool according to Claim 1, as previously discussed above, characterized by diametrically opposite blade receptacles or blades (93/94).
Regarding Claim 8, Lin discloses the screwing tool according to Claim 1, as previously discussed above, wherein the screwing the spring element (80) exerting force onto the at least two torque-limiting arrangements (40/50; 60/70) is a helical compression spring. See Fig. 1.
Regarding Claim 9, Lin discloses the screwing tool according to Claim 1, as previously discussed above, wherein at least one first end of the spring element (80) and an at least one 
Regarding Claim 11, Lin meets all of the limitations of Claim 11, as best understood, as applied to Claims 1-2, and 4 above.  
Regarding Claim 12, Lin meets all of the limitations of Claim 12, as best understood, as applied to Claims 1-2, and 4-5 above.  
Regarding Claim 13, Lin meets all of the limitations of Claim 13, as best understood, as applied to Claims 1-2, and 6 above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lin or, in the alternative, under 35 U.S.C. 103 as obvious over Lin in view of Zerkovitz (US 5,481,948).
Regarding Claim 3, Lin discloses the screwing tool according to Claim 2, as previously discussed above, wherein the first sloping flanks (61/73) of the first torque-limiting arrangement (60/70) comprise a different gradient angle (opposite direction) than the second sloping flanks (42/51) of the second torque-limiting arrangement (10/50). See Lin Fig. 5.

    PNG
    media_image2.png
    351
    524
    media_image2.png
    Greyscale
To the extent that Applicant may argue that the first sloping flanks (61/73) of the first torque-limiting arrangement (60/70) do not comprise of a different gradient angle than the second sloping flanks (42/51) of the second torque-limiting arrangement (10/50), Zerkovitz teaches the concept of varying the shape/angle of a torque affecting surface (5/8) to prevent a wrench from overtightening a fastener (20) by making the incline of the surface in the tightening direction less effective than the slackening direction. See Zerkovitz, Figs. 5A and 5B.  It is well known throughout the art that changing the angle of contact surfaces has a direct effect on the transfer of torque across two separate surfaces.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the screwing tool of Lin wherein the first torque-limiting arrangement (60/70) comprise a different gradient angle than the second sloping flanks (42/51) of the second torque-limiting arrangement (10/50), for the purpose of preventing the overtightening of a fastener by making the torque applied in the tightening direction less effective than the slackening direction, as taught by Zerkovitz.
Regarding Claim 15, Lin, or Lin as modified, meets all of the limitations of Claim 15, as best understood, as applied to Claims 1-3, and 8 above.  
Claims 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lin or, in the alternative, under 35 U.S.C. 103 as obvious over Lin in view of Knaust (DE 102015205623 A1).
Regarding Claim 7, Lin discloses the screwing tool according to Claim 1, as previously discussed above, wherein the torque-limiting arrangements (40/50; 60/70) are arranged in a flat housing (under a broadest reasonable interpretation of the instant claim language, at least the ends of the housing are flat where housing shell 10 and housing shell 20 are connected to one another), wherein the housing (10/20) consists, 

    PNG
    media_image3.png
    541
    721
    media_image3.png
    Greyscale


To the extent that Applicant may argue that the housing of Lin is not a “flat housing” comprising of “two housing shells,” Knuast teaches a screwing tool comprising of a “flat housing” (1) comprising of two shells (7/9). See Knuast, Fig. 1.

    PNG
    media_image4.png
    424
    504
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the screwing tool of Lin wherein the housing is flat and comprises of two shells, as taught by Knaust, as a matter of routine design choice for the purpose of ease of manufacturing/assembly and enabling a user to use the screwing tool in areas with minimal clearance.  It is further noted that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence of a new or unexpected result. See MPEP 2144.04.IV.B.
Regarding Claim 14, Lin, or Lin as modified, meets all of the limitations of Claim 14, as best understood, as applied to Claims 1-2, and 7 above. 
Claim 10 is rejected under 35 U.S.C. 103 as obvious over Lin in view of HSIEH (US 2015/0059539 A1).
Regarding Claim 10, Lin discloses the screwing tool according to Claim 1, as previously discussed above, wherein the tool forms more than two blade receptacles (93/94) and, to which two screwing tools (81) can be assigned, intersect.
Lin does not disclose more than one spring element.
However, Hsieh teaches a torque wrench with double drive ends comprising of more than one spring element (53/53’). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the screwing tool of Lin to comprise of more than one spring element, as taught by HSIEH, for the purpose of allowing a user to adjust the torque transfer separately in the tightening and slacking directions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                             

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723